Citation Nr: 1827165	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-17 168		DATE


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, initially claimed as posttraumatic stress disorder (PTSD).


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1968 to July 1972, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran initially filed a claim for service connection for PTSD.  To better comport with the evidence of record, the Board has recharacterized the claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2015 VA examination, the examiner concluded that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  However, since that examination, evidence has been added to the record indicating diagnoses of PTSD, attention deficit disorder, and dyslexia.  There is also documentation of symptoms of PTSD throughout the Veteran's VA treatment records.  

The Board notes that the April 2016 private medical opinion is not accompanied by treatment records and does not contain sufficient detail to determine whether the diagnosis of PTSD conforms with DSM-5 criteria or was made by a psychiatrist or psychologist.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

A new VA examination is therefore necessary to determine which, if any, diagnoses of mental disorders apply to the Veteran, and whether these are related to his combat experiences in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Alamogordo VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for PTSD and other mental health issues that is not already of record, including the psychiatrist provided through the Choice program.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine whether the Veteran has any current psychiatric disorders, to include PTSD, and whether these are related to the Veteran's military service.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found.  

For each disorder identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service, including his combat experiences in the Republic of Vietnam.  If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis is made.

The examiner should comment on the two conflicting opinions in the record regarding the Veteran's diagnoses.  The examiner should also comment on the May 1970 mental health treatment notes in the Veteran's service treatment records.

All tests deemed necessary should be conducted and the results reported in detail, and all opinions must be accompanied by a clear rationale.  

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


